Citation Nr: 1449123	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a respiratory disability, to include tuberculosis, claimed as due to asbestos exposure.

7.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to January 1969.  His DD Form 214 reflects one year and six days of other service.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  An August 2011 rating decision granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 30 percent evaluation from March 8, 2010, the date of receipt of the Veteran's claim for service connection.  Service connection was denied for bilateral hearing loss disability, tinnitus, a left knee disability, a back disability, a respiratory condition, and hypertension.  A February 2013 rating decision recharacterized the Veteran's psychiatric disorder as PTSD and increased the evaluation of this disability to 50 percent, effective March 8, 2010.

The Board has considered both the physical claims file and the Virtual VA electronic record to ensure a total review of the evidence.  

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

 

FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  A left knee disability was not manifest in service, and there is no current left knee disability that is related to service.

3.  A chronic back disability did not manifest in service and degenerative joint and disc disease did not manifest within one year of separation from service; the current back disability is unrelated to service.

4.  Hypertension did not manifest in service or within one year of separation from service, and is unrelated to service.  

5.  A respiratory disability was not manifest in service, and there is no current respiratory disability that is related to service.

6.  PTSD is manifested by reduced reliability and productivity due to anxiety, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A chronic back disability was not incurred or aggravated by service, and degenerative disc and joint disease may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  Hypertension was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  A respiratory disability was not incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  At no point during the appeal have the criteria for an initial evaluation in excess of 50 percent for PTSD been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A March 2010 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was specifically asked to answer questions pertaining to his claimed asbestos exposure.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection for a psychiatric disorder.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, available service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

The Veteran's representative argued in the July 2014 Informal Hearing Presentation (IHP) that the Veteran's symptoms had worsened and requested that the case be remanded for additional VA examination.  Specifically, the representative noted the Veteran's symptoms of hallucinations, delusions, obsessive behavior, and difficulty adapting to stressful circumstances.  These symptoms, however, were noted in the most recent January 2013 VA examination.  As there has been no actual showing of a worsening, the Board does not accept the representative's argument and finds that an additional examination would only serve to the delay the disposition of this appeal.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a left knee disability, hypertension, or a respiratory disability.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting in-service incurrence of a left knee disability, hypertension, or a respiratory disability.  The Veteran's representative in the July 2014 IHP appears to make an argument that the Veteran engaged in combat with the enemy and therefore is entitled to the presumption under 38 U.S.C.A. § 1154, which notes that if the veteran engaged in combat with the enemy during his service, his lay testimony of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2002).  

VA General Counsel has instructed that application of § 1154 (b) necessarily depends on the facts of each case.  Determining whether evidence establishes that a Veteran engaged in combat with the enemy requires evaluation of all pertinent evidence in each case, and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12- 99 (October 18, 1999).  Furthermore, the language "engaged in combat" as used in § 1154 (b) may be distinguished from service in a combat zone or theater of combat; the Veteran must have personally participated in the event consisting of an actual fight or encounter with a military foe or hostile unit or instrumentality.  Id.
In this case, there is no evidence that the Veteran had combat service as contemplated by the cited provision.  He served aboard a Navy vessel in the theater of combat of Vietnam; however, there is no showing that he actually participated in a combat event.  Therefore, the section 1154(b) provision does not apply.  Any lay statements he has made referable to in-service events must be weighed as any other evidence.  Here, he has made no specific allegations as to in-service left knee disability, hypertension, or a respiratory disability.

The Board also finds that there is no credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Moreover, the post-service medical evidence associated with the record does not include diagnoses of chronic left knee or respiratory disabilities.  Accordingly, VA examinations are not warranted.

The Board also notes that there are references to Social Security Administration (SSA) benefits in the claims file.  In November 2011, the Veteran reported to a VA provider that he was on Social Security retirement and that he also worked as a pit boss at a casino.  Subsequent records detailed the Veteran's reports of working at a casino.  More recently, in June 2013, various records were submitted in the Veteran's behalf.  Those included an undated SSA Medical and Job Worksheet on which the Veteran states that he became unable to work because of his medical condition in April 2013.  He further indicated that the condition limiting his ability to work was hip and back pain, as well as the medication taken for those disabilities.  However, as the Board has determined below, there is sufficient evidence to determine that the claimed back disability is not related to service.  None of the other issues in appellate status are mentioned in this SSA form.  Moreover, there is no indication that the Veteran has been awarded SSA disability benefits, only that he may have applied for such.  Thus, the Board concludes that it is not necessary to seek records from SSA in this appeal.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis and cardiovascular renal disease (to include hypertension) may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Left Knee

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's left knee.  On annual reserve examination in May 1967, the Veteran's lower extremities were normal.  The Veteran denied relevant symptoms, to include trick or locked knee.  On examination for recall to active duty in June 1967, the Veteran also denied relevant symptoms, and examination revealed normal lower extremities.  On separation examination in January 1969, the lower extremities were normal, and the Veteran was deemed qualified for release to the inactive reserves.  

Records from Advanced Medical Arts, produced by J.C.M., M.D., reflect the Veteran's complaint left leg pain in April 2004, and pain running down the outside of his legs in November 2004.  The Veteran reported leg pain in December 2004 and pain in the front of his legs in February 2005.  No specific reference to the left knee is made in these records.

In his March 2010 claim, the Veteran indicated that a left knee condition had begun in 1975 (post-service).

During an October 2010 VA psychiatric examination, the Veteran reported that he smashed his knee into metal on his ship during general quarters, but that he did not receive treatment.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for a left knee disability.  In this regard, there is no indication in the service records that the Veteran sustained an injury to his knee, or that a diagnosis of any chronic left knee disability was made in service.  Rather, contemporaneous medical records from service show that he expressly denied any knee injury.  Further, there is no competent evidence of a current left knee disability.  Rather, while the Veteran is shown by private orthopedic records to have complained of leg pain, no specific reference to either knee is noted.    

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence does not demonstrate the presence of a left knee disability.  As such, service connection for a left knee disability is unwarranted on the basis that there is no competent evidence of a current disability.  

The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

	Back
 
Service treatment records reflect that in November 1968, the Veteran was seen for complaints of muscle strain in the low back as the result of lifting a heavy object.  Medication and heat treatment were prescribed.  On examination for release to the inactive reserves in January 1969, the Veteran's spine was normal.  The summary of defects and diagnoses did not include any reference to the Veteran's back or spine, but listed a separate, unrelated diagnosis.  The Veteran was deemed qualified for release to the inactive reserves.

A February 1998 record from Reno Orthopedic Clinic indicates a history of a fall on icy steps that month.  The provider noted that imaging revealed a compression fracture at L2 and degenerative changes at L1-2.  Following examination, the impression was lumbar compression fracture and lumbar muscle strain.  In January 2004, the Veteran again presented with complaints of longstanding progressive back pain.  The impression as degenerative disc disease in the lumbar spine and probable ankylosing spondylitis of the thoracic spine.  In January 2005, the Veteran reported ongoing pain for 20 years.  

In his March 2010 claim, the Veteran indicated that his claimed back disability began in 1975 (post-service).  He identified a treatment provider as a Dr. W.

Records from Nevada Pain & Spine Specialists, produced by various physicians including A.C.W., M.D. and dated from January 2006 to January 2010, indicate treatment for lumbar degenerative disc disease and lumbosacral radiculitis.

On VA examination in October 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran sustained an injury to his back in February 1998, 29 years following service.  The Veteran reported that he hit his tailbone on the ground while playing football when he was 10 years old but did not seek medical attention.  He indicated that during service, he strained his back and was evaluated.  He stated that he slipped a disc while aboard his ship, but did not seek medical treatment.  The examiner recited the Veteran's history beginning with treatment in 1998 and subsequently.  The diagnosis was chronic lumbar spine pain with radiological evidence of degenerative disc disease and past compression fracture of the lumbar spine.  The examiner concluded that the back condition was less likely as not due to the back strain in 1968.  He indicated his belief that the current back condition was not likely related to the one instance of back strain in service.  He noted that on release to in-active duty in 1969, the Veteran's spine was normal.  He reasoned that there was no report of a back problem at the time of discharge by history or physical examination, and that the strain did not likely instigate the degenerative disc disease or compression fracture.  He noted that the Veteran's fall on icy stairs may have accelerated the degenerative process.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed back disability.  While there is evidence that the Veteran was treated on one occasion for back strain during service, his spine was noted to be normal at separation.  Moreover, while post-service records include the diagnoses referable to the Veteran's low back, the most competent and probative evidence of record does not etiologically link any such complaints or findings to service or any incident therein.  Notably, the record reflects that the Veteran did not make complaints referable to his low back until 1998, when he sustained injuries in a fall on icy steps.  

To the extent that the Veteran asserts that his back disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed back disability because he does not have the requisite medical knowledge or training in orthopedics, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The Board additionally notes that a VA provider who examined the Veteran in October 2010 reviewed the Veteran's history, to include the in-service strain and the evidence pertaining to injuries from a fall in 1998, and determined that the claimed back disability was not related to service.  This provider reached his conclusion based on examination and review of his history.  In assigning high probative value to these findings, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying his conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA providers' findings to be of greater probative value than the Veteran's unsupported statements to the contrary.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of low back disabilities, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2014). 

	Hypertension

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertension during service.  On annual reserve examination in May 1967, the Veteran's blood pressure was 120/70, and he denied high or low blood pressure.  On examination for recall to active duty in June 1967, the Veteran's blood pressure was 118/68, and his heart and vascular system were normal.   On separation examination in January 1969, the Veteran's heart and vascular system were normal, and his blood pressure was 114/64.  He was deemed qualified for release to the inactive reserves.  

A February 1998 record from Reno Orthopedic Clinic notes that the Veteran denied a history of hypertension.  

Records from Nevada Pain & Spine Specialists indicate that the Veteran's blood pressure was noted to be elevated in June 2009.  The physician advised the Veteran to purchase a home blood pressure monitor, and that if he was indeed persistently hypertensive, he should seek treatment.  In August 2009 and January 2010, he was advised to follow up with his primary care provider regarding his elevated blood pressure.  

In his March 2010 claim, the Veteran indicated that his hypertension began in 2008.

A VA problem list dated in March 2012 lists essential hypertension.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for hypertension.  While there is current evidence of hypertension, this diagnosis was made many years following the Veteran's separation from service in 1969.  As recently as 1998, the Veteran denied hypertension.  It does not appear that the Veteran was persistently hypertensive until 2009 or 2010, many years following his separation from service.  The most competent and probative evidence of record does not etiologically link hypertension to service or any incident therein.  Rather, the record demonstrates a remote, post-service onset of this claimed disability.

To the extent that the Veteran asserts that his hypertension is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms.  Notably, he has not specifically asserted having symptoms in service; rather he has asserted that he wants service connection.  Regardless, he is not competent to render an opinion as to the cause or etiology of any currently diagnosed hypertension because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of hypertension, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2014). 

	Respiratory Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive or a respiratory disability, to include tuberculosis, during service.  On annual reserve examination in May 1967, the Veteran's lungs and chest were normal, and he denied shortness of breath, pain or pressure in his chest, and chronic cough.  On examination for recall to active duty in June 1967, the Veteran's lungs and chest were normal, and he again denied shortness of breath, pain or pressure in his chest, and chronic cough.  On separation examination in January 1969, the lungs and chest were normal.  He was deemed qualified for release to the inactive reserves.  

In his March 2010 claim, the Veteran indicated that a respiratory disability had begun in 1972 (post-service).  He identified the treatment provider as a Dr. M.

Records from Advanced Medical Arts, produced by J.C.M., M.D., indicate a diagnosis of pharyngitis in March 2006.

The other private and VA treatment reports of record are negative for any diagnosis, complaint, or abnormal finding pertaining to any respiratory disability.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for a respiratory disability.  In this regard, the service records are entirely negative for any diagnosis, complaint, or abnormal finding suggestive or a respiratory disability.  While the Veteran has been advised of the evidence necessary to substantiate this claim, he has neither submitted nor identified evidence showing a current respiratory disability that is related to service.  Rather, the record remains negative with respect to any chronic respiratory disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer.  Here, the competent evidence does not demonstrate the presence of a respiratory disability.  Even if the acute episode of treatment in 2006 represents a chronic disability, there is no evidence as to how such would be related to service.  Neither the service records nor the Veteran advance any theory. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims; therefore, the doctrine of reasonable doubt is not applicable.  Gilbert; 38 C.F.R. § 3.102 (2014). 


Evaluation of PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases such as this, where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the disabilities in question have not significantly changed, and that uniform ratings are for application.  

The Veteran's psychiatric disorder is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's representative, in the July 2014 IHP, contends that the Veteran meets the criteria for a 70 percent rating, in that he has deficiencies in most areas.  

On VA examination in October 2010, the Veteran's history was reviewed.  He reported that he occasionally completed a quarter in college, but denied having completed any degree or certificate.  He indicated that he had been married for two years in the 1990s, and that he was friends with his ex-wife and helped her out financially.  He reported frequent contact with his two brothers, and that he was the one to initiate contact.  He noted that he was dating but that he was unsure about continuing the relationship.  He indicated that he spent time with his dog and played standup bass and guitar.  He denied any history of suicide attempts or violence.  He stated that he was a pit boss at a casino, and that after work, he walked his dog and checked in with his ex-wife.  He noted that he spent time with his ex-wife's children.  He indicated that he took bass lessons every week and that he was working to gather a jazz ensemble.  He stated that he liked to watch the news.  

On mental status examination, the Veteran was appropriately dressed.  There was no remarkable psychomotor activity.  Speech was unremarkable and spontaneous.  The Veteran's attitude was cooperative.  His mood was described as euthymic, and affect was normal.  Attention was intact, the Veteran demonstrating that he could perform serial sevens.  He was oriented.  His thought process was rambling, but thought content was unremarkable.  Judgment and insight were intact, the Veteran understanding that he had a problem and the outcome of his behavior.  He endorsed sleep impairment, but the examiner also noted that the Veteran worked nights and took medication to help him sleep.  He identified ruminative thoughts as interfering with his sleep.  Inappropriate behavior was noted, in that the Veteran brought his dog to the examination, and was in and out with the dog; otherwise, no incidents were noted.  There was no evidence of obsessive or ritualistic behavior.  The Veteran described anxiety attacks during which he had dull pain on the right side of his chest.  There was no evidence of homicidal or suicidal thoughts.  The Veteran was noted to have the ability to maintain minimum personal hygiene.  No problems with activities of daily living were detected.  The Veteran reported that he sometimes saw a cat that was not there, and that on occasion he has thought he heard someone call his name at work.  Memory was normal.  

The examiner noted that the Veteran had significant difficulty identifying when or how his symptoms began.  He reported symptoms of re-experiencing, avoidance and arousal; however, the examiner noted that it was very difficult to pin him down.  He further noted that the Veteran identified symptoms in each category.  The Veteran reported that he was employed full time and denied having lost time from work in the previous 12 month period.  He noted that for the previous seven years, he had been a supervisor.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 58.  She concluded that the Veteran's symptoms were transient or mild and caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

An additional VA examination was carried out in January 2013.  Chronic PTSD was diagnosed, and a GAF score of 50 was assigned.  The examiner concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a very good relationship with his daughter and that he was moving in with her in a few months.  He noted that he enjoyed walking his dogs and playing with them, and watching the news.  He noted that he had worked as a pit boss until three weeks prior to Christmas, when he was demoted to dealer after supervisors alleged that he left the pit; he challenged that accusation.  He noted that his military experiences had caused stress at work resulting from confusion about how to relate to supervisors.  He also stated that he was very aware of whether those around him were performing their duties properly.   

Psychometric testing revealed no endorsement of sadness, loss of pleasure or interest in activities, or suicidal ideation; and endorsement of mild guilt, feelings of being punished, self-criticism, indecisiveness, difficulty concentrating, and loss of interest in sex.  The Veteran reported that he worked at night and slept intermittently during the day, and that he was awakened by pain in his hips and back.  He expressed excitement at his plans to move to San Diego to live with his daughter and her two children.  He reported that he had experienced decreased concentration in the previous three or four years.  

With respect to the PTSD diagnostic criteria, the examiner noted that the Veteran had recurrent and distressing recollections, dreams, and a sense of reliving the experience, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  She indicated that the Veteran made efforts to avoid thoughts, feelings, and conversations associated with the trauma; that he was unable to recall important aspects of the trauma; that he had markedly diminished interest or participation in significant activities; that he had feelings of detachment or estrangement from others; and that he had a sense of foreshortened future.  With respect to persistent symptoms of increased arousal, the examiner noted that the Veteran experienced difficulty falling and staying asleep, irritability or anger outbursts, difficulty concentrating, hyper vigilance, and exaggerated startle response.  She indicated that the Veteran experienced anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  

Having carefully reviewed the evidence pertaining to the Veteran's psychiatric disorder, the Board has concluded that an evaluation in excess of 50 percent is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Put another way, the severity represented by those examples may not be ignored.

In this case, the Board observes that the Veteran's symptoms include sleep disturbance, intrusive thoughts, anxiety, mild memory loss, avoidance, and difficulty adapting to stressful circumstances.  Moreover, it does appear that the Veteran's PTSD impacts his interpersonal relationships and his employment.  Objectively, however, the record demonstrates that the level of impairment caused by the Veteran's symptoms results only in reduced reliability and productivity.  Prior to December 2012, he worked as a pit boss at a casino, a supervisory position.  There is no indication that his PTSD impacted his occupational functioning in the manner that is contemplated by the criteria for a 70 percent evaluation.  Although the January 2013 examiner indicated that the Veteran had difficulty establishing and maintaining effective work and social relationships, during that examination the Veteran reported a very good relationship with his daughter and related that he was moving in with her in the near future.  Moreover, during the appeal period, the Veteran has also reported a good relationship with his ex-wife and brothers.  Therefore, the record clearly does not demonstrate an inability to establish and maintain effective relationships contemplated by the criteria for a 70 percent evaluation.  Also, during the appeal period, there has been no suicidal ideation, no impairment of thought processes, no disordered speech, no impairment of impulse control, and no neglect of personal hygiene.  There is no indication of memory impairment or impaired judgment.  

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 50 percent are met.  In reaching its conclusion, the Board has considered the Veteran's reports regarding his psychiatric symptoms and their impact on his functioning.  He describes anxiety, ruminative thoughts, sleep disturbance, and difficulty concentrating.  However, the evidence as a whole does not demonstrate deficiencies supportive of a 70 percent evaluation.  There is no indication of suicidal ideation or obsessional rituals interfering with routine activities.  The Veteran is able to communicate appropriately.  He is not shown to suffer from near continuous panic or depression which interferes with his ability to function independently, appropriately, or effectively.  No abnormal thought content or communication have been identified.  The Veteran is not shown to display delusions or hallucinations, grossly inappropriate behavior, or an inability to perform activities of daily living.   

In conclusion, the overall disability picture does not approach the criteria for a schedular evaluation of 70 percent.  The objective record does not demonstrate that the Veteran's documented deficiencies in occupational performance, social interaction, and mood are more consistent with the criteria for a higher, 70 percent evaluation.  The Veteran himself does not describe symptoms that are productive of more than occupational and social impairment with reduced reliability and productivity.  His family relations, judgment, and thinking are not shown at any time to be deficient in any way.  As such, the Board concludes that the Veteran's overall disability picture is most consistent with the currently assigned 50 percent evaluation.  The evidence demonstrates that the Veteran's symptoms do not cause deficiencies in most areas as contemplated by the criteria for a 70 percent evaluation.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 50 percent for PTSD, and the benefit of the doubt rule does not apply. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD, his only service-connected disability, with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran's psychiatric symptoms include anxiety, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 50 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  The Veteran's anxiety falls within the scope of arousal contemplated by panic attacks more than once per week, as does his sleep impairment.  There is no indication of symptoms that interfere with routine behavior, self-care, or conversation.  The Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule, specifically by the currently assigned 50 percent evaluation.

In short, there is nothing in the record to indicate that the Veteran's PTSD causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his PTSD, his only service-connected disability.   Therefore, the record does not raise the issue of TDIU, and it is not properly before the Board. 


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disability, to include tuberculosis, claimed as due to asbestos exposure is denied.

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder is denied.


REMAND

The Veteran also seeks service connection for bilateral hearing loss disability and tinnitus.  Service records indicate that he served as a seaman aboard the USS Canberra, with one year, six months, and 19 days of sea service.  He maintains that these disabilities are the result of noise exposure during his time in service.  

A VA examination was scheduled in November 2011 to assess the Veteran's claimed hearing loss and tinnitus.  He did not report.  However, in the March 2012 substantive appeal, the Veteran's representative indicated the Veteran's assertion that he did not receive notification of this examination, and that he was willing to report for an examination.  In light of the Veteran's professed willingness to report, the Board has determined that he should be afforded a VA audiological examination.

In light of the above discussion, the Board  has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether his claimed hearing loss and tinnitus are related to service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that hearing loss and tinnitus are related to active service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


